*681Territory of Michigan WAYNE COUNTY SS.
SUPREME COURT, OF THE TERM OF SEPTEMBER IN THE YEAR EIGHTEEN HUNDRED TWENTY TWO.

To the Honourable the Judges of the Supreme Court of the Territory aforesaid, to be holden at the City of Detroit in the county aforesaid, on the third Monday of September 1822.

The petition and representation of Charles Jackson Administrator upon the estate of Daniel Mack late of the city of Detroit aforesaid, deceased, humbly sheweth, That the goods and chattels belonging to the said deceased’s estate, are not sufficient by the Sum of Nine hundred forty three Dollars and thirty one cents to answer the just debts which the said deceased owed at the time of his death: He therefore prays that your honours would grant him license to sell the real estate of Said deceased, subject to the widows right of Dower, that he may be enabled to Satisfy the Said debts, with incidental charges:
And as in duty bound will ever pray &c
Dated 14th September 1822. Charles Jackson
{Attached to the foregoing¡j
Territory of Michigan.
WAYNE COUNTY SS.
I the subscriber, Judge of the Court of Probate within and for the county aforesaid, do hereby certify to the Judges of the Supreme Court of the Territory aforesaid, that the value of the estate of Daniel Mack late of the city of Detroit in Said county deceased, as the same is appraised in the Inventory thereof, duly taken and returned into the probate office by Charles Jackson Administrator, and Hannah Mack Administratrix, on the estate of said deceased, is as follows, viz.
The real estate consisting of a house and lot of land in the city of Detroit aforesaid appraised at Nine Hundred & Seventy five Dollars . . $975.—
The personal estate appraised at Four hundred nine Dollars and seventy two cents..............$409.72^
That the just debts of said deceased, as exhibited to me by Commissioners duly appointed to examine the claims of the creditors of said estate, amount to the sum of Thirteen hundred fifty three Dollars & three cents.. $1353.03
And it is my opinion that it is necessary that the whole of the real estate of said deceased should be sold, for the purpose mentioned in the foregoing petition.
Given under my hand this 16th day of September A.D. 1822.
Chas Larned:
Judge Probate W :C: